*1098OPINION.
Graupner:
The taxpayer has established to our satisfaction advances made to the Lenox Producing Corporation and expenditures made on its behalf in the amount of $4,733.79, as set forth in the findings above, which he is entitled to deduct for the year 1921 in which the corporation ceased operations without assets.
The corporation having ceased all activity in 1921 and having no assets, we conclude that the taxpayer should properly be allowed his claimed deduction of $1,000 paid for capital stock of the corporation. Appeal of Milton H. Bickley, 1 B. T. A. 544.
Of the claimed loss on account of bad debts, we are of the opinion that the taxpayer is entitled to deduct the balance of the loans to J. W. Hum and Lem Tong amounting to $105. The evidence in regard to the loan to Jane Grogan is to the effect that she did not leave Los Angeles until after 1921 and we are not satisfied that the taxpayer definitely ascertained the debt to be uncollectible in 1921.